DETAILED ACTION
	For this Office action, Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 6 both recite limitations requiring that, when the control module detects a sum that is higher than the preset water quality sensing threshold, the flows of the preset sewage sources that have a water quality value higher than the water quality sensing threshold are decreased while the flows of the preset sewage sources having a water quality value lower than said threshold are increased in order to arrive at a sum that is equal or closer to the threshold.  Likewise, the opposite occurs when the sum is detected to be lower than the water quality sensing threshold (that is, the flows of the preset sewage sources with values lower than the threshold are decreased while those flows with higher values are increased).  However, the claims assume that there must be preset sewage sources with values lower than the threshold and higher than said threshold when these discrepancies occur.  The claims are therefore unclear and indefinite since they do not address what may occur when all of the preset sewage sources have values higher than the threshold or lower than the preset threshold when the sums are respectively higher or lower than the threshold.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that clarifies this issue will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume an alternative treatment or process is performed when this situation occurs.  
Claims 1-8 are additionally rejected under 35 U.S.C. 112(b) for reciting limitations that lack established antecedent basis.  These limitations are listed here.  Claim 1 recite “the water output volume” and “the corresponding one of the flow regulators” (Lines 23-24), wherein no limitation directly connects a water output volume to a flow regulator or the previously recited preset sewage source (said flow regulators are disposed on a preset water outlet but the not the sewage source itself).  Claim 4 recites “the sensing module disposed in the equalization tank”, which lacks established antecedent basis since no sensing module has been disposed within the equalization tank (the sensing modules have until now been established within the preset sewage sources).  Claim 5 recites “the sensing module of the automatic sewage regulating device”, which lacks established antecedent basis because a plurality of sensing modules has been recited in Claim 1; therefore, the claim is unclear whether all of the sensing modules are required to comprise the limitations of Claim 5 or only one of the sensing modules (and if so, which one would be required to comprise said limitations).  Claim 6 recites “the water output volume” (Line 22), which lacks established antecedent basis in similar fashion to the issue in Claim 1.  Claim 6 further recites “the purification process” and “the sewage discharge standard” (Lines 18-20), which are further indefinite because the claim language is unclear on what may be considered the process/standards to read on the claim. Applicant is urged to address these issues in the response to this Office action, wherein an amendment that establish antecedent basis for these limitations would overcome these grounds of rejection.
Claims 6-8 are further rejected under 35 U.S.C. 112(b) for Claim 6 being unclear on the sequence of certain steps in the regulating method.  Claim 6, upon which Claims 7 and 8 are dependent, recites that—when the sum of water quality sensing values is higher than the preset water quality sensing threshold—a step (B) is performed (wherein step (B) is defined later in the claim); however, Claim 6 further defines additional steps that occur when this situation exists.  Similarly, a step (A02) is to be performed when the sum of water quality sensing values is lower than the preset water quality sensing threshold—wherein additional steps are recited that are to occur.  Claim 6 and its dependents are therefore indefinite because the claim language is unclear whether the respective steps (B) and (A02) are to be performed first or the steps recited later in the claim.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that clarifies the sequence of the steps in the method would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the later recited steps (wherein the flow from the preset sewage sources is regulated based on the sum of the water quality sensing values) are performed first before the respective steps (B) and (A02).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novak et al. (herein referred to as “Novak”, US Pat Pub. 2013/0001142) recites the control of flow into an equalization tank based on detected values (Paragraph [0026]), however the control scheme for the regulation of said flow is not similar to that of the instant claims.  Ritchie et al. (herein referred to as “Ritchie”, US Pat Pub. 2017/0029295) recites control of flow into a holding tank based on sensed values (Paragraphs [0055]-[0056]); however, the structure of the tanks and the regulation of flow are not similar to that of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/23/2022